— Appeal from a judgment of the Court of Claims, which dismissed appellants’ claims against the State. The claims arose out of a collision, which happened at 3:00 a.m. March 26, 1951, between an automobile and a truck that was parked on the most westerly lane of the southbound section of the Thruway between the villages of Catskill and Saugerties. The truck was loaded with lumber and disabled because of a burned out bearing, but capable nevertheless of being moved on its own power. It was parked on the pavement because the westerly shoulder of the highway was soft. There is evidence that lighted flares were placed in front of and to the rear of the truck, and were visible after the accident. The total width of the southbound Thruway was aboiit twenty-five feet. Appellant Yannone and the decedent, Louis J. Deseo, were passengers in *981an automobile owned and operated by one Stephen Deseo. This car collided with the left rear of the truck, and a protruding plank penetrated the windshield of the car and killed the decedent. The night was clear and dry, and the highway straight for a distance of 700 to 800 feet. The Court of Claims held that the accident did not occur through any negligence on the part of the State, and was due solely to the negligence of the driver of the automobile. Judgment unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.